United States District Court
NORTHERN DISTRICT OF TEXAS

I)ALLAS DIVISION
UNITED sTATEs or AMERloA §
§

v. § CAsE No. 3:ts-CR-00234-s
§
norran EVERETT PRYoR (01) §

ORDER ACCEPTING REI’ORT AND RECOMMENDATION OF THE
UNITEI) STATES MAGISTRATE J`UDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate .ludge,
and no objections thereto having been fried within fourteen days of service in accordance with 28 U.S.C. § 63 6(b)(l), the
undersigned District ludge is of the opinion that the Report and Recommendation of the Magistrate .ludge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingiy, the Couit accepts the plea of guilty, and
RONNIE EVERETT PRY()R is hereby adjudged guilty of 18 U.S.C. § 922(g)(1), Felon in Possession of a Firearm,
and 21 U.S.C. § 841(a)(1) and (b)(l)(C), Possession with Intent to Distribute a Controlled Substance. Sentence wili
be imposed in accordance with the Court's scheduling order.

l:i

'l`he defendant is ordered to remain in custody

The Court adopts the findings of the United States l\/lagistrate lodge by clear and convincing evidence that the defendant is not
h'kely to flee or pose a danger to any other person or the community if released and should therefore be reieased under § 3 l42(b)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate .ludge who set the conditions of reiease
for determination, by ciear and convincing evidence, of whether the defendant is likeiy to fiee or pose a danger to any other
person or the community if released under § 3142(1)) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United States
Marshai no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

[] There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
[:l The Government has recommended that no sentence of imprisonment be imposed, and
I:l This matter shall be set for hearing before the United States Magistrate lodge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3 iriZ(b) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(3)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3 ifiS(c) why he/she should not be detained under § 3143(a)(2). Thls matter
shall be set for hearing before the United States Magistrate iudge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to fiee or pose
a danger to any other person or the community if released under § 3142(b) or (c).

SIGNED this 2 :§ pday of March, 2019.

c/gb-_~_“_,__,*
KAREN GREN scnoLnn
UNiTED sTATEs Disrnrcr moon

 

 

 

 

